Citation Nr: 1007399	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder claimed as a nervous disorder and 
bipolar affective disorder, has been received.

2.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as a nervous disorder and 
bipolar affective disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February to May 1958.

This matter comes to the Board of Veterans'' Appeals (Board) 
from a March 2005 rating decision by which the RO denied the 
Veteran's claim, as new and material evidence sufficient to 
reopen it had not been received.

The RO previously denied service connection for a nervous 
condition by May 1977 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2009).  As indicated above, in its present adjudication, the 
RO denied the claim following a finding that sufficient new 
and material evidence to reopen it had not been received.  
Indeed, a previously decided claim may not be reopened in the 
absence of new and material evidence.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Regardless of RO action, however, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  The 
Board's discussion is contained in the body of the decision 
below.

In June 2007, the Veteran requested an in-person hearing 
before a Veterans Law Judge.  In February 2008, the Veteran 
waived his right to an in-person hearing and indicated that 
he desired a hearing before a Veterans Law Judge via 
videoconference.  A videoconference hearing was conducted by 
the undersigned in November 2008.  A transcript of the 
hearing has been associated with the claims file.  The 
transcript reflects that the Veteran accepted the 
videoconference hearing in lieu of an in-person hearing.

At his November 2009 hearing, the Veteran requested and was 
granted 60 days in which to submit additional evidence.  The 
60-day period has elapsed, and no further communications from 
the Veteran have been received.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder claimed as a nervous disorder 
and bipolar affective disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be advised if further action is required on his 
part.


FINDINGS OF FACT

1.  By May 1977 rating decision, the RO denied the Veteran's 
claim of service connection for a nervous condition; although 
he was sent notice of the RO's decision the following month, 
the Veteran did not file a timely appeal regarding that 
decision.

2.  The evidence associated with the claims file subsequent 
to the May 1977 rating decision is not reiterative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an acquired psychiatric disorder 
claimed as a nervous disorder and bipolar affective disorder.


CONCLUSIONS OF LAW

1.  The May 1977 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Since the final May 1977 rating decision, new and 
material evidence has been received to reopen the claim of 
service connection for an acquired psychiatric disorder 
claimed as a nervous disorder and bipolar affective disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Discussion

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.

In a May 1977 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder claimed as a nervous disorder and 
bipolar affective disorder on the basis that the service 
treatment records were silent concerning a nervous condition.  
The Veteran was provided notice of the decision and of his 
appellate rights the following month.  He did not file a 
notice of disagreement, and the May 1977 rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2009) (the regulations 
concerning the procedures and time limitations for appealing 
unfavorable RO determinations to the Board).  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the May 
1977 rating decision was the last final disallowance, the 
Board must review all of the evidence submitted since that 
rating decision to determine whether the Veteran's claim of 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1977 rating 
decision consisted of the service treatment records.  Most 
saliently, in the report of medical history completed on 
enlistment, the Veteran reported frequent trouble sleeping.  
On the corresponding medical examination report, no 
psychiatric abnormalities were normal.  In the report of 
medical history completed by the Veteran on separation, the 
Veteran again indicated frequent trouble sleeping.  Pursuant 
to an objective examination, the Veteran's PULHES physical 
profile reflected a perfect score with respect to his 
psychiatric health.  See generally Hanson v. Derwinski, 1 
Vet. App. 512, 514 (1991) (explaining the military medical 
profile system).

Potentially relevant evidence received subsequent to the May 
1977 rating decision consists of a September 2004 handwritten 
note from K.L. Gieter, M.D. indicating that she had been 
treating the Veteran for many years for bipolar affective 
disorder and that the symptoms that the Veteran experienced 
during his "years of service" were likely the same symptoms 
of his current bipolar disorder.  She opined that bipolar 
disorder was simply not diagnosed or misdiagnosed at that 
time.  The post May 1977 evidence also consists of the 
Veteran's November 2009 hearing testimony.  The Veteran, in 
essence, testified regarding experiencing psychiatric 
symptoms during service similar to the ones from which he 
presently suffers and that prior to service he was an honor 
student as well as an athlete in high school.  He maintained 
that he went into service without mental health problems and 
that mental health issues arose in service.  Finally, the 
Veteran asserted that he was "written up" several times for 
going to sick call for symptoms such as nausea.  

The Board has reviewed the evidence since the May 1977 rating 
decision and has determined that it is new, in that it was 
not of record before the May 1977 rating decision.  It is 
also new and material within the meaning of applicable law 
and regulations because it is probative of the issue at hand, 
which is whether the Veteran has a current psychiatric 
disorder that is related to service.  In this regard, the 
Board notes that the September 2004 information from Dr. 
Dieter reflects both a current disability and a nexus between 
it and service.  While that opinion might not be sufficient 
when the issue of service connection is addressed, for the 
purposes of reopening the claim, the Board will accept as 
credible the assertions of Dr. Dieter.  Justus, supra.  As 
well, for the Board's purposes in determining whether new and 
material evidence has been received, the Veteran's 
insinuations regarding psychiatric symptoms in service and 
continuity of symptomatology to this day, are credible.  
Justus, supra; see also Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994) (lay testimony is competent when it regards 
features or symptoms of injury or illness).  Such a medical 
nexus opinion and lay statements concerning the origins of 
the Veteran's psychiatric symptoms were not previously of 
record.  Thus, the Board finds that the aforementioned 
evidence, relates to unestablished facts necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder claimed as a 
nervous disorder and bipolar affective disorder and presents 
the reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the Veteran's claim for 
service connection for an acquired psychiatric disorder 
claimed as a nervous disorder and bipolar affective disorder 
is reopened.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in October 2007.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided in October 2007 included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed as to the evidence 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial. 

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in November 2004 and October 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board observes that the duty to provide an examination does 
not attach in new and material evidence claims unless and 
until the claim is reopened.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records.  The veteran submitted private medical 
evidence from his treating psychiatrist, and he was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
at this juncture, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In any event, as the matter above has been granted if any 
VCAA deficiency is present, it is not prejudicial to the 
Veteran.


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder claimed as a nervous disorder 
and bipolar affective disorder is reopened.  To that extent 
only, the claim is granted.


REMAND

Further development of the evidence is necessary to ensure 
that VA's duty to assist the Veteran is fully accomplished.

During his November 2009 hearing, the Veteran testified that 
he was "written up" on several occasions for his frequent 
visits to sick call.  As such, the service personnel records 
are potentially relevant and should be obtained.  Indeed, 
they may well bolster the Veteran's contentions of nervous 
trouble that began in service.  

If, and only if, the service personnel records indicate that 
the Veteran faced disciplinary problems in service, the RO 
should schedule a VA psychiatric examination for a diagnosis 
of all current psychiatric disorders from which the Veteran 
suffers and for an opinion regarding whether each diagnosed 
psychiatric disorder is at least as likely as not (50 percent 
or grater likelihood) related to service.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Obtain the Veteran's service personnel 
records and determine whether any 
disciplinary action was taken during the 
Veteran's period of service.  In the event 
that the service personnel records are not 
available, the RO/AMC should document its 
efforts to secure them and make a formal 
finding regarding their lack of 
availability.

2.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should elicit a full psychiatric history 
from the Veteran, review all pertinent 
documents in the claims file, diagnose all 
current psychiatric disorders, and opine 
regarding each diagnosed condition whether 
it is at least as likely as not (50 
percent or greater likelihood) related to 
service.  The examiner is asked to provide 
a full rationale for all opinions and 
conclusions and indicate in the 
examination report whether the requested 
review of the record occurred.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


